

116 HR 5820 IH: To permit the territories of the United States to provide and furnish statues for placement in the national statuary hall.
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5820IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. San Nicolas (for himself and Mr. Sablan) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo permit the territories of the United States to provide and furnish statues for placement in the national statuary hall. 
1.Placement of statues from territories in national statuary hall 
(a)Placement of statuesSection 1814 of the Revised Statutes of the United States (2 U.S.C. 2131) is amended by adding at the end the following new sentence: For purposes of this section, the term State includes American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands.. (b)Conforming amendment relating to replacement of statuesSection 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132) is amended by adding at the end the following new subsection: 
 
(f)For purposes of this section, the term State includes American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, and the United States Virgin Islands..  